Title: Thomas Jefferson to Englehart Cruse, 23 July 1813
From: Jefferson, Thomas
To: Cruse, Englehart


          Sir Monticello July 23. 13.
          I recieved duly your favor of the 3d and in it the Description of your apparatus for blowing up ships, which I have considered and now re-inclose. my inland situation has made me the least of all men a judge of any thing nautical. mr Fulton communicated to me the plan of his floating torpedo, which appeared to me plausible. I should think the same of yours, could I permit myself to form a judgment in a case wherein I
			 am so ignorant. not meddling at all now in the affairs of the
			 government I return you the paper because it would go better from yourself; and because too it is possible you may wish to obtain a patent for the invention, in which case it must go from yourself in the ordinary form. with my thanks for it’s communication accept the assurance of my respects.
          Th:
            Jefferson
        